Case: 12-11293   Date Filed: 10/05/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11293
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:11-cr-00047-RH-WCS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

THADDEUS BATTLE,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (October 5, 2012)

Before DUBINA, Chief Judge, TJOFLAT and KRAVITCH, Circuit Judges

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Thaddeus Battle in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.
              Case: 12-11293     Date Filed: 10/05/2012    Page: 2 of 2

Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Battle’s conviction and

sentence are AFFIRMED.




                                          2